BRIGHT, Circuit Judge,
dissenting.
I dissent.
I would not reach the merits of this case and would dismiss it as moot. Appellants seek a declaration of rights under the Declaratory Judgment Act, 28 U.S.C. § 2201 (1976),1 but the relief they are requesting has already been provided by the Arkansas Department of Corrections (ADC).
Generally, a case is moot “when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 396, 100 S.Ct. 1202, 1208, 63 L.Ed.2d 479 (1980), quoting Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 1951, 23 L.Ed.2d 491 *597(1969). At this time, however, there remains no live controversy for which this court may grant relief. The HSR classification no longer exists, and new regulations pertaining to segregation classifications make declaratory relief unnecessary. Under recently promulgated regulations, prisoners are entitled, unless there is an emergency, to due process protections, including a hearing, before being placed in a segregation classification. Admin.Reg. § 836 (Dec. 20, 1981). In addition, the ADC has adopted regulations restricting the use of leg shackles, handcuffs, and security belts. See Admin.Reg. § 403 (July 31, 1981).
Although courts may grant declaratory relief when there is a reasonable likelihood that alleged wrongs will be repeated, see Super Tire Engineering Co. v. McCorkle, 416 U.S. 115, 122, 94 S.Ct. 1694, 1698, 40 L.Ed.2d 1 (1974), the recurrence of acts appellants complain of appears unlikely. Given the ADC’s new regulations governing segregation classifications, the restrictions attending the HSR classification will in all likelihood not be repeated. See Preiser v. Newkirk, 422 U.S. 395, 402, 95 S.Ct. 2330, 2334, 45 L.Ed.2d 272 (1974) (prisoner’s complaint alleging transfer from medium security to maximum security prison moot in light of his return to medium security prison); SEC v. Medical Committee for Human Rights, 404 U.S. 403, 406, 92 S.Ct. 577, 579, 30 L.Ed.2d 560 (1971) (case moot when allegedly wrongful behavior could not be expected to recur).
If the merits of the case are before us, I disagree with the majority’s rejection of appellants’ contention that the HSR classification was punitive. Although the decision to classify appellants as high security risks was a reasonable response to the escape attempt of January 1, 1979, I would hold that when the emergency had subsided, the restrictions attending the new classification became punitive. Accordingly, at some point ADC officials could not continue holding appellants under onerous conditions of confinement as HSR prisoners without first affording them due process. Bell v. Wolfish, 441 U.S. 520, 535, 99 S.Ct. 1861, 1872, 60 L.Ed.2d 447 (1978).
The conditions of appellants’ confinement remind one of the penology of an earlier century. As the magistrate noted,
Inmates placed in a high security risk classification were required to wear leg-irons for movement outside their cells; to wear leg-irons and handcuffs when moving outside the East Building and to be escorted by employees. The inmates were strip-searched whenever they entered or left their cells; their doors were checked periodically; they were required to eat their meals in their cells; and television, dayroom, work, movie, exercise and shower privileges were restricted. [Nos. PB-C-80-86, PB-C-80-7, slip op. at 1-2 (E.D.Ark. Feb. 17, 1980).]
In addition, “high risk prisoners were visited in their cells by chaplains, rather than allowed to attend services in the dayroom; * * * [and they] were required to remain in their cells during nightime [sic ] hours.” Id. at 7. Appellants were required to wear leg irons during all out-of-cell movement until mid-May 1979, and while exercising in the prison yard until mid-October 1979.
In Bell v. Wolfish, the Supreme Court articulated the standard for determining whether restrictions imposed on prisoners are punitive or merely are incident to a legitimate governmental purpose. The Court ruled that “[a]bsent a showing of an expressed intent to punish on the part of the detention facility officials, that determination generally will turn on ‘whether an alternative purpose to which [the restriction] may be rationally connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned [to it].’ ” 441 U.S. at 538 (citations omitted). Under this standard the HSR classification was not punitive so long as it was rationally connected to the prison’s legitimate objective of preventing future escapes and restoring- order, and so long as it was not excessive in relation to that objective.
Prison officials have wide discretion in taking reasonable actions when responding to an emergency, but what they consider to *598be an emergency cannot be “open ended or time unlimited.” Morris v. Travisono, 509 F.2d 1358, 1360 (1st Cir.1975); see also Hoitt v. Vitek, 497 F.2d 598, 600 (1st Cir.1974) (emergencies cease to be emergencies when they continue indefinitely). Although prison officials may have acted reasonably in classifying appellants as high security risks in responding to the emergency caused by the escape attempt, the restrictions imposed became punitive when the emergency subsided and the restrictions became unnecessary to maintain order. Some highly restrictive measures imposed on appellants lasted for more than ten months, long after order was restored to the East Building. Measures unnecessary to prevent future escapes and restore order became punitive at some point after January 1, 1979.
Accordingly, I would hold that when the emergency ended in the East Building, appellants should have been afforded a due process hearing before being subjected to the highly restrictive and punitive obligation of carrying shackles and leg irons for movement outside of their cells and their cell block.

. Specifically, appellants seek a declaration that they were entitled to procedural due process before being classified as high security risk (HSR) prisoners, and that the conditions of their confinement constituted cruel and unusual punishment.
Although appellants’ complaint also seeks damages and injunctive relief, both remedies are unavailable. Damages are inappropriate because there is no allegation that appellees failed to act in good faith or that they acted in a way that contravened clearly established law. See Villanueva v. George, 659 F.2d 851, 854-55 (8th Cir.1981) (en banc). Injunctive relief is unavailable because the high security risk classification no longer exists and most of the restrictions imposed in January 1979 have been removed.